TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00342-CV


First American Title Insurance Company, Appellant

v.


Carole Keeton Strayhorn, Comptroller of Public Accounts of the State of Texas
and Greg Abbott, Attorney General of the State of Texas, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT

NO. GN301692, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING 



O R D E R


	First American Title Insurance Company and Old Republic National Title Insurance
Company have filed a motion to consolidate the above cause, 03-04-342-CV, and cause number 03-04-00347-CV, Old Republic Title Insurance Company v. Carole Keeton Strayhorn, Comptroller of
Public Accounts of the State of Texas and Greg Abbott, Attorney General of the State of Texas.  The
parties have informed the court that the issues in both cases are identical, involving the statutory
construction of articles 21.46 and 9.59 of the Texas Insurance Code.  The only difference in the two
cases is the amount of the refund sought.  Appellees agree with the consolidation.  We grant the
motion and consolidate these two appeals for all purposes.  Cause number 03-04-00347-CV will be
consolidated into cause 03-04-00342-CV for all purposes.  The clerk's record filed in cause number
03-04-347-CV will be filed in cause number 03-04-00342-CV.  The appeal will continue as cause
number 03-04-00342-CV, now styled First American Title Insurance Company and Old Republic
National Title Insurance Company v. Carole Keeton Strayhorn, Comptroller of Public Accounts of
the State of Texas and Greg Abbott, Attorney General of the State of Texas.  Because the clerk's
records in each cause were previously filed on two different dates, and it appears there will be no
reporter's records, in order to alleviate any confusion, appellants' briefs in the consolidated appeal
are due thirty days from the date of this order.  Because no further activity will occur in cause 03-04-00347-CV, it will be dismissed in a separate memorandum opinion.
	It is ordered July 29, 2004.


					__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Kidd and B. A. Smith

Do Not Publish